PER CURIAM.
Marion Heflin appeals the summary denial of a postconviction motion. The clerk of the circuit court has been unable to locate the motion. Our record consists of an order denying the motion and a scoresheet that was apparently prepared during another postconviction proceeding. We requested a response from the state in hopes that it could assist the clerk in locating accurate copies of missing pleadings, but our record is still inadequate to permit review. Accordingly, we reverse this order and permit Marion Heflin to file another postconviction motion raising any issue that she represents to have been raised in the missing motion.
Reversed and remanded.
RYDER, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.